Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-14 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18187297.9, filed on August 03, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2019 and 11/27/2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1 recites the term “it” in line 19. However, it is unclear what the term “it” is referring to. For examination purposes, the term “it” has been construed as “the first support means”.
Claim 1 recites that the cargo can be “driven on up to a maximum width transversely relative to the at least two longitudinal beams” in lines 7-8. However, claim 1 also recites “the arms (14) 
Claim 9 recites the term “it” in line 4. However, it is unclear what the term “it” is referring to. For examination purposes, the term “it” has been construed as “the first support means”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “preferably at an end of the longitudinal beams, that is the lower end in the vertical direction” in line 6. The term “preferably” has been considered as a preference and not a positive recitation to the claim. Therefore, the claim language has not been given any patentable weight. 
Claim 4 recites “preferably at an end region of the longitudinal beams” in line 4. The term “preferably” has been considered as a preference and not a positive recitation to the claim. Therefore, the claim language has not been given any patentable weight.
Claim 6 recites “preferably the releasable arresting of the arms is effected with the longitudinal beams” in lines 3-4. The term “preferably” has been considered as a preference and not a positive recitation to the claim. Therefore, the claim language has not been given any patentable weight.
Claim 7 recites “preferably provided that the third support means of the second support device is in the form of a carrying surface and/or in the form of a plurality of struts” in lines 5-6. The term “preferably” has been considered as a preference and not a positive recitation to the claim. Therefore, the claim language has not been given any patentable weight.
Claim 8 recites “preferably relative to the first support means of the carrying frame” in line 3. The term “preferably” has been considered as a preference and not a positive recitation to the claim. Therefore, the claim language has not been given any patentable weight.
Claim 12 recites “preferably be arrested in at least one extension position” in line 3. The term “preferably” has been considered as a preference and not a positive recitation to the claim. Therefore, the claim language has not been given any patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 10,583,847 B2), in view of Kreutinger (US 6,705,825 B2).
Regarding claim 1, Blum teaches (Fig. 2-6 and 8): A liftable carrying apparatus (1)(Fig. 2a-2d) for loading a rail vehicle with cargo (3) by a lifting apparatus (Abstract), comprising: - a carrying frame (8) having at least two longitudinal beams (9) which extend relative to each other with mutually facing insides and which are connected with each other (Fig. 3a), wherein the carrying frame (8) at least over a part of the length of the at least two longitudinal beams (9) has a first support means (annotated Fig. 3b below) for the cargo (3), which can be driven on up to a maximum width transversely relative to the at least two longitudinal beams (9) (col. 7, lines 11-18; Fig. 5a), - at least one receiving location, in particular receiving pockets (5), for the lifting apparatus, - contact surfaces for direct placement of the carrying apparatus on a terminal floor (col. 2, lines 29-33), wherein - there is provided at least one second support means (planks 14) for cargo (3).
Blum does not explicitly teach that the second support means is arranged at or between arms of a first support device, wherein the arms are arranged outside the drivable width of the first support means for cargo on pivot bearings.
However, Kreutinger teaches (Fig. 1-9): a second support means (40) is arranged at or between arms (47) of a first support device (10), wherein the arms (47) are arranged outside a drivable width of the first support means (25) (Fig. 3) for cargo on pivot bearings (70)(Fig. 6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Blum to incorporate arms to be arranged at or outside the second support means on pivot bearings, as taught by Kreutinger, in order to provide pivot joints on the second support 
Blum further teaches (Fig. 3d): the at least one second support means (14) is raised in a second pivotal position relative to the first support means (25) of the carrying frame (Fig. 3a and 3d), but does not explicitly teach that a length of the arms is so selected that the first support means for the cargo in a first pivotal position of the arms is prolonged by the at least one second support means in such a way that the first support means can be driven on and that the at least one second support means is raised in a second pivotal position of the arms relative to the first support means of the carrying frame.
However, Kreutinger further teaches (Fig. 1-9): a length of the arms (47) is so selected that the first support means (25) for the cargo in a first pivotal position (Fig. 5 and 8) of the arms (47) is prolonged by the at least one second support means (40) in such a way that the first support means (25) can be driven on.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Blum to select a length of the arms such that the first support means for the cargo in a first pivotal position of the arms is prolonged by the at least one second support means in such a way that the first support means can be driven on and for Blum to use the arms in a second pivotal position to raise the second support means relative to the first support means, as taught by Kreutinger, in order to provide pivot joints on the second support means outside of a drivable width, and allowing the second support means to have additional degrees of freedom. Further, it would have been obvious matter of design choice to increase the length of the arms, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955)
Regarding claim 5, Blum and Kreutinger teach the elements of claim 1, as stated above. Blum further teaches (Fig. 2a-2d): the second support means (14) of the at least one first support device is in the form of a carrying surface (col. 7, lines 45-50).
Regarding claim 6, Blum and Kreutinger teach the elements of claim 1, as stated above. Blum further teaches (Fig. 2a-2d): the carrying apparatus has a device for releasable arresting of the pivotability of the second support means (col. 5, lines 5-8), wherein preferably the releasable arresting of the second support means is effected with the longitudinal beams (Fig. 3c-3d). 
Although Blum does not specifically teach releasable arresting of the pivotability of the arms, the combined structure of Blum and Kreutinger would include the device for releasable arresting the second support means. Since the arms are arranged with the second support means in the combination, the arms are therefore releasably arrested. 
Regarding claim 7, Blum and Kreutinger teach the elements of claim 1, as stated above. Blum further teaches (Fig. 2-6 and 8): the carrying apparatus (1) has at least one first support device and a second support device with at least one third support means (annotated Fig. 3b below) for the cargo, wherein the first support device and the second support device can be loaded with cargo independently of each other (col. 6, lines 12-17; Fig. 5a).
Regarding claim 8, Blum and Kreutinger teach the elements of claim 7, as stated above. Blum further teaches (Fig. 2-6 and 8): the second support device (annotated Fig. 3b below) is mounted pivotably relative to the carrying frame (Fig. 3a-3d).
Regarding claim 9, Blum and Kreutinger teach the elements of claim 8, as stated above. Blum further teaches (Fig. 2-6 and 8): the first support means (annotated Fig. 3b below) in a first pivotal position of the second support device (annotated Fig. 3b below) is prolonged substantially horizontally by the at least one third support means (annotated Fig. 3b below) in such a way that first support means can be driven on (Fig. 5a and 5d) and the at least one third support means (annotated Fig. 3b below) in a 
Regarding claim 10, Blum and Kreutinger teach the elements of claim 7, as stated above. Blum further teaches (Fig. 2-6 and 8): the third support means is adapted to be variable in length (col. 5, lines 47-49). 
Regarding claim 11, Blum and Kreutinger teach the elements of claim 1, as stated above. The combination of Blum and Kreutinger further teaches (Kreutinger, Fig. 6): the arms (47) are at least portion-wise of a bent or cranked configuration (Fig. 6).  
Regarding claim 12, Blum and Kreutinger teach the elements of claim 11, as stated above. Blum teaches that the third support means is variable in length (col. 5, lines 47-49), but does not explicitly teach that the third support means is variable in length by at least one extension portion. 
However, Kreutinger further teaches (Fig. 3-5): A support means (40) that is variable in length (Fig. 3-4) by at least one extension portion (43). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Blum to include at least one extension portion in the third support means, as taught by Kreutinger, in order to provide a ramp for the loading of a vehicle as well as reduce the storage space needed when the ramp is not in use. 
Regarding claim 13, Blum and Kreutinger teach the elements of claim 1, as stated above. Blum further teaches: A rail vehicle, in particular a pocket wagon (col. 1, lines 5-8), having at least one carrying apparatus as set forth in claim 1 (See claim 1 rejection above). 
Regarding claim 14, Blum and Kreutinger teach the elements of claim 1, as stated above. Blum further teaches (Fig. 6d): A pocket wagon (col. 1, lines 5-8) comprising a pocket (col. 2, lines 53-60) and .


    PNG
    media_image1.png
    406
    634
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to teach that the arms are pivotable by the lowering movement into the second pivotal position. While Blum teaches Fig. 2-6 and 8): the carrying apparatus is 
Regarding claim 3, the prior art fails to teach that the arms are arranged outside outsides of or within the longitudinal beams. While Kreutinger teaches pivotable arms (47) that may be interpreted as the arms of the present application, the examiner finds no obvious reason to arrange the arms outside outsides of or within longitudinal beams. Such a modification would require improper hindsight reasoning and additional modifications to a modifying reference. 
Regarding claim 4, the prior art fails to teach that the pivot bearings of the arms are arranged on the longitudinal beams at an end region, remote from the first support means, of the longitudinal beams. While Blum teaches (Fig. 2-6 and 8): pivot bearings (13) arranged on the longitudinal beams (9) remote from the first support means, the examiner finds no obvious reason to position the pivot bearings at an end region of the longitudinal beams. Further, while Kreutinger teaches pivotable arms (47) that may be interpreted as the arms of the present application, the examiner finds no obvious reason to arrange the arms on Blum’s pivot bearings at an end region of the longitudinal beams. Such modifications would require improper hindsight reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-6447226-B1: Teaches a device (1) for supporting and positioning at least one vehicle to be transported by an articulated vehicle carrier comprising one of a truck (2) and a trailer (3), the device (1) being installed adjacent a lower rear end of the vehicle carrier to facilitate transportation of the vehicle; wherein the device (1) comprises a mechanical base (6) and a support platform (10) comprising two moving surfaces (17 and 18) each having a first extremity thereof connected with an end support (9), and the device (1) being at least one of: (1) moveable in a translation direction along a longitudinal axis of the vehicle carrier by translation mean interconnecting the support platform (10) with the articulated vehicle carrier; (2) moveable in an angular direction with respect to the articulated vehicle carrier by inclining means interconnecting the mechanical base (6) with vehicle carrier, and the mechanical base (6) has at least one pivot axle which extends transverse to the vehicle carrier to facilitate the angular movement of the device; and (3) moveable both in the translation direction along the longitudinal axis of the vehicle carrier, by the translation means, and moveable in the angular direction relative to the vehicle carrier, by the inclining means. 
US-7033128-B2: Teaches a transport accessory includes a base frame connectable to the vehicle, a second frame slidably connected to the base frame and movable between a retracted position and an extended position relative to the base frame, a carriage pivotally connected to the second frame and pivotable between a substantially horizontal position and an inclined position relative to the second frame, a support frame rigidly connected to the carriage and pivotal therewith between the substantially horizontal position and the inclined position and a 
US-8533884-B1: Teaches an elongate drive arm extending radially from a second axis, the drive arm being operably coupled to the ramp portion; (d) an actuator operably coupled to the drive arm to rotate the drive arm about the second axis, rotation of the drive arm moving the ramp portion through a deployment motion, the deployment motion comprising: (i) a first phase, wherein the drive arm rotates the ramp portion about the first axis; and (ii) a second phase, wherein the drive arm moves the first axis from a raised position to a lowered position.
US-9597240-B2: Teaches a ramp assembly is pivotable relative to the pan between a stowed position in which the ramp assembly extends toward the first end of the pan and is adjacent to the support surface; first linkage 530 and a second linkage 534 couple the tailgate assembly 60 to the ramp assembly 50. 
US-20180009359-A1: Teaches a pair of pivot arm members in telescoping engagement with the pair of horizontal members and a pair of extension members in telescoping engagement with the pair of vertical members; a platform member configured to support at least one vehicle; a pair of pillars rotationally connected to pin members positioned on the pair of extension members, wherein the pair of pillar extend perpendicularly from the platform member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617